DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I (Claims 1-14) in the reply filed on 05/03/21 is acknowledged. Accordingly, non-elected Claims 15-20 are hereby withdrawn from consideration.

Claim Objections

Claim 12 objected to because of the following informalities: for sake of consistency, it is suggested that the phrase “the fuel cell” be written as “the molten carbonate fuel cell.” Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen et al. (US 2006/0269830), and further in view of Campanari et al. (“Using MCFC for high efficiency CO2 capture from natural gas combined cycles: Comparison of internal and external reforming”).

	Regarding Claims 1, 4, 8, 14, Johnsen teaches a molten carbonate fuel cell (MCFC) and a method for producing electricity in said MCFC (Abstract, [0003]-[0004]). As illustrated in Figure 2, Johnsen teaches that the MCFC comprises an anode, a cathode, and an electrolyte ([0025]-[0028]). Johnsen teaches that the method comprises introducing an anode input stream into the anode, and further comprises introducing a cathode input stream into the cathode, wherein the anode input stream comprises H2, CO2, and H2O therein, and further wherein the cathode input stream comprises CO2, O2, H2O, and N2 therein ([0052]). Johnsen teaches that the method comprises operating the MCFC at a current density of 160 mA/cm2 ([0052]). Johnsen teaches that during operation, electrolyte transfers from one location to another (e.g. from a current collector into an electrode) in an amount of 
	While the transference range disclosed by Johnsen is not explicitly the same as that of the instant Claim, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would recognize/consider the instantly claimed transference range as obvious given that the transference range taught by Johnsen overlaps/encompasses the instantly claimed transference range. It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP 2144.05 (I)).
	Furthermore, while the MCFC of Johnsen necessarily produces an anode exhaust and a cathode exhaust in order to produce the electricity, Johnsen does not explicitly teach that the compositions of the anode input stream/exhaust and cathode input stream/exhaust are in accordance with the instantly claimed input streams/exhausts.
	However, Campanari teaches an MCFC and a method for producing electricity in an MCFC when it is integrated into a combined cycle power system (Abstract). As illustrated in Figure 2, Campanari teaches that the MCFC is integrated into the power system such that it comprises an anode input stream (10), an anode exhaust (11), a cathode input stream (2), and a cathode exhaust (3) (Page 775, Figure 2). Campanari teaches that (1) the anode input stream comprises 18.6% CH4, 0.4% CO2, 79.1% H2O, 0.2% N2, and 1.7% CxHy, (2) the anode exhaust comprises 4.1% CO, 37.8% CO2, 6.2% H2, 51.8% H2O, and 0.1% N2, the cathode input stream comprises 0.9% Ar, 4.5% CO2, 8.6% H2O, 73.8% N2, 12.2% O2, and (4) the cathode exhaust comprises 0.9% Ar, 1.5% CO2, 9.0% H2O, 77.5% N2, and 11.1% O2 (Page 780, Table 3). Campanari teaches that MCFC anode and cathode input streams/exhausts having such compositions 
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would operate the MCFC of Johnsen such that the compsositions of the anode and cathode input streams/exhausts are in accordance with the compositions disclosed by Campanari (i.e. (1) the anode input stream comprises 18.6% CH4, 0.4% CO2, 79.1% H2O, 0.2% N2, and 1.7% CxHy, (2) the anode exhaust comprises 4.1% CO, 37.8% CO2, 6.2% H2, 51.8% H2O, and 0.1% N2, the cathode input stream comprises 0.9% Ar, 4.5% CO2, 8.6% H2O, 73.8% N2, 12.2% O2, and (4) the cathode exhaust comprises 0.9% Ar, 1.5% CO2, 9.0% H2O, 77.5% N2, and 11.1% O2), given that such compositions would help achieve high efficiency and low energy consumption characteristics of the MCFC especially in an instance where said MCFC is integrated into a combined cycle power system.

	Regarding Claim 2, Johnsen, as modified by Campanari, teaches the instantly claimed invention of Claim 1, as previously described.
	As previously described, the cathode input stream comprises 4.5% CO2 (“a CO2 concentration of 10 vol% or less”) (See Claim 1). Furthermore, Johnsen teaches that the MCFC is operated with a 75% fuel and oxidant utilization (“a measured CO2 utilization of 75% or more”) ([0052]).

Regarding Claim 3, Johnsen, as modified by Campanari, teaches the instantly claimed invention of Claim 2, as previously described.
	As previously described, the cathode input stream comprises 4.5% CO2 (“a CO2 concentration of 5.0 vol% or less”) (See Claim 1).

Regarding Claims 5-7, Johnsen, as modified by Campanari, teaches the instantly claimed invention of Claim 1, as previously described.
	Furthermore, Johnsen teaches that the electrolyte is, for example, a eutectic mixture of potassium (i.e. an additional alkali metal other than Li) and lithium carbonate containing 62 mole% of Li2CO3 and 38 mole% of K2CO3 (it is further noted that [0029] and [0091] of Applicant’s own PG Pub. discloses that such an electrolyte is more acidic than an electrolyte composed of (Li0.52Na0.48)2CO3 ([0029]).

	Regarding Claim 10, Johnsen, as modified by Campanari, teaches the instantly claimed invention of Claim 1, as previously described.
	Furthermore, Johnsen teaches that the MCFC is operated with a 75% fuel and oxidant utilization (“a fuel utilization in the anode is 60% or more”) ([0052]).

	Regarding Claim 11, Johnsen, as modified by Campanari, teaches the instantly claimed invention of Claim 1, as previously described.
	As previously described, the anode exhaust comprises 6.2% H2 (“a H2 concentration in the anode exhaust is 5.0 vol% or more”) (See Claim 1). Furthermore, and as previously described, the anode exhaust comprises 4.1% CO (“a combined concentration of H2 and Co in the anode exhaust is 6.0 vol% or more”) (See Claim 1).

Claims 9, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen et al. (US 2006/0269830), and further in view of Campanari et al. (“Using MCFC for high efficiency CO2 capture from natural gas combined cycles: Comparison of internal and external reforming”) and Berlowitz et al. (US 2014/0260310).

	Regarding Claim 9, Johnsen, as modified by Campanari, teaches the instantly claimed invention of Claim 1, as previously described.
	Johnsen, as modified by Campanari, does not explicitly teach the instantly claimed voltage drop across the cathode or that the electricity is generated at a voltage in accordance with the instant Claim.
	However, Berlowitz teaches an MCFC (Abstract, [0003]). Berlowitz teaches that while electricity is ideally generated in an MCFC at a voltage of 1.04V, the actual voltage is typically lower due to largely unavoidable losses ([0027]). Accordingly, Berlowitz teaches that it is common for an MCFC to exhibit an output/operating voltage to be about 0.7 V ([0027]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would ensure that the MCFC of Johnsen, as modified by Campanari, generates electricity at a voltage of about 0.7 V, as taught by Berlowitz, given that 0.7 V is a common output/operating voltage for an MCFC, as taught by Berlowitz.

	Regarding Claim 12, Johnsen, as modified by Campanari, teaches the instantly claimed invention of Claim 1, as previously described.
	Johnsen, as modified by Campanari, does not explicitly teach that the MCFC is operated at a thermal ratio of 0.25 to 1.0.
	However, Berlowitz teaches an MCFC (Abstract, [0003]). Berlowitz teaches that and MCFC may be operated in order to achieve a desired thermal ratio, wherein a thermal ratio is defined as the heat produced by exothermic reactions in a fuel cell assembly divided by the endothermic heat demand of reforming reactions occurring within the fuel cell assembly ([0027]). Berlowitz teaches that an MCFC may be operated at a thermal ratio of about 1.3 or less (and in particular 1.0 or less) and 0.25 or more ([0030]-[0031]). Berlowitz teaches that setting the thermal ratio of the MCFC in such a manner helps 
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would operate the MCFC of Johnsen, as modified by Campanari, at a thermal ratio of 0.25 or more and 1.0 or less, as taught by Berlowitz, given that setting the thermal ratio of an MCFC in such a manner helps increase and/or optimize syngas generation, hydrogen generation, and/or generation of other products via an endothermic reaction.

	Regarding Claim 13, Johnsen, as modified by Campanari, teaches the instantly claimed invention of Claim 1, as previously described.
	Johnsen, as modified by Campanari, does not explicitly teach that an amount of a reformable fuel introduced into the anode and/or a reforming element associated with the anode is at least about 75% greater than the amount of hydrogen reacted in the MCFC to generate electricity.
	However, Berlowitz teaches an MCFC (Abstract, [0003]). Berlowitz teaches that an MCFC may be operated with an excess of reformable fuel relative to the amount of hydrogen reacted in the anode of the MCFC ([0044]). In particular, Berlowitz teaches that the amount of reformable fuel introduced into the MCFC anode and/or into a reforming element associated with the MCFC anode may be at least 75% greater than the amount of hydrogen reacted in the MCFC to generate electricity ([0045]). Berlowitz teaches that such an excess of reformable fuel helps increase the chemical energy output of the MCFC and/or enhance total efficiency of the MCFC based on the combined electrical and chemical efficiencies of the MCFC ([0044]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would operate the MCFC of Johnsen, as modified by Campanari, such that the amount of reformable fuel introduced into the MCFC anode and/or into a reforming element .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 9, 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 6, 9, 13, 11 of copending Application No. 16/695276 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned Claims of the copending Application appear to explicitly and/or implicitly read on the subject matter of the aforementioned Claims of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-4, 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 9-12 of copending Application No. 16/695280 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned Claims of the copending Application explicitly and/or implicitly read on the subject matter of the aforementioned Claims of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 8, 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 11, 13-14 of copending Application No. 16/695335 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned Claims of the copending Application explicitly and/or implicitly read on the subject matter of the aforementioned Claims of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 8 of copending Application No. 16/738519 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned Claim of the copending Application explicitly and/or implicitly read on the subject matter of the aforementioned Claims of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 13-19 of copending Application No. 16/695286 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned Claims of the copending Application explicitly and/or implicitly read on the subject matter of the aforementioned Claims of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 12-14 of copending Application No. 16/696821 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned Claims of the copending Application explicitly and/or implicitly read on the subject . This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.